Leech,
dissenting: In the recent cases of City Bank Farmers Trust Co., 39 B. T. A. 29, and George Vanderbilt Trust, 36 B. T. A. 967, the Board, in disallowing deductions of certain items as business expenses, supported that action primarily, if not entirely, on the premise that these trusts were not then in business. In this proceeding, where neither the actual nor potential activities of the petitioning trust seemed to have been as broad or businesslike, the Board sustains its finding that this trust is taxable as a corporation upon the principal ground that it was in business.
I think the same measure should apply in both situations. And, having thus restricted the meaning of “business” in the first mentioned class of cases, it should be similarly restricted here. That, it seems to me, would require a finding that the petitioner was taxable as a trust and not as an association.